                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 WORLD FUEL SERVICES, INC.,

                Plaintiff/Counter-Defendant,

        v.                                                           Case No. 3:16-cv-00504-SB

 EVERGREEN HELICOPTERS, INC.,                                           OPINION AND ORDER
 a/b/n ERICKSON HELICOPTERS, INC.,


                Defendant/Counter-Claimant.



MOSMAN, J.,

       On December 2, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (“F&R”) [68], recommending that Defendants’ Motion to Amend Answer and

Counterclaim [21] be granted and that Plaintiff’s Motion for Summary Judgment [17] be denied.

Plaintiff objected [70], and Defendant filed a response to the objection [71].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See


1 –OPINION AND ORDER
Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman’s recommendation and I ADOPT the F&R

[68]. I GRANT Defendant’s Motion to Amend Answer and Counterclaim [21], and I DENY

Plaintiff’s Motion for Summary Judgment [17]. Finally, I ORDER the parties to submit a

proposed case management plan within seven (7) days of the date of this order.

       IT IS SO ORDERED.

       DATED this 8th day of January, 2020.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 –OPINION AND ORDER
